DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Claim 1 is amended.  Claims 1-3, 7, and 9-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 requires that as part of the about 9 to about 40 phr of rubber processing oil, that about 9 to about 18 phr of it is petroleum-based rubber extending oil.  There is no support in the instant specification for this amount range of petroleum-based rubber extending oil specifically.  Therefore, this range constitutes new matter.
Regarding claims 2, 3, 7, and 9-20, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites that the composition contains about 9 to about 40 phr of rubber processing oil comprised of a combination of from about 9 to about 18 phr of petroleum-based rubber extending oil and a remainder of freely added triglyceride vegetable oil.  However, this limitation can mean that the only oil within the composition is the petroleum-based rubber extending oil.  In the instant specification, page 3, lines 23-24 state that the processing oil as a whole comprises at least one triglyceride vegetable oil.  Additionally, the experimental examples C and D in Table 2 each contain either freely added petroleum oil or freely added soybean oil.  Therefore, it is unclear how the freely added triglyceride vegetable oil can be zero.  For the purpose of further examination, the processing oil will be interpreted to include freely added triglyceride vegetable oil as a required component.
	Regarding claims 2, 3, 7, and 9-20, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2018/0362738) in view of Sandstrom et al. (US 2016/0376428).
Regarding claims 1, 9, 10, 17 and 18, Hahn et al. teaches a pneumatic rubber tire having a component of a rubber composition containing, based on parts by weight per 100 parts by weight of the rubber (phr), conjugated diene-based elastomers comprised of about 40 to about 90 phr of a specialized styrene/butadiene elastomer having a molecular weight profile comprised of a weight average molecular weight in a range of from about 500,000 to about 800,000 with a low molecular weight content limited to a maximum of 6% of said styrene/butadiene elastomer having a number average molecular weight of up to 150,000, and about 60 to about 10 phr of at least one additional conjugated diene-based elastomer; and about 40 to about 150 phr of reinforcing filler comprised of a combination of rubber reinforcing carbon black and precipitated silica, wherein the precipitated silica is provided together with a coupling agent for said precipitated silica having a moiety reactive or interactive with hydroxyl groups on said precipitated silica and another different moiety reactive or interactive with said diene-based elastomers (¶8-12).  Additionally, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 14 parts of oil (Table 1, notes 3 and 4 teach 20 parts of oil per 100 parts of elastomer; Table 2, Experimental Samples C and D use 70 parts of the SBR which provides 14 parts of oil).  
Hahn et al. does not teach that the rubber composition contains about 9 to about 40 phr of traction promoting resin, and about 9 to about 40 phr total of rubber processing oil comprised of freely added triglyceride vegetable oil and petroleum-based rubber processing oil extended specialized styrene/butadiene elastomer, wherein the total amount of the resin and oil is greater than or equal to 51 phr.  As stated above, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 14 parts of oil (Table 1, notes 3 and 4; Table 2, Experimental Samples C and D).  For the resin and the vegetable oil limitations, Sandstrom et al. teaches a rubber composition for a tire tread comprising a styrene butadiene rubber, a filler of silica and carbon black, about 5 to about 35 phr of resin such as a styrene-alphamethylstyrene resin, and about 10 to about 50 phr of a soybean oil (¶18-25).  The total amount of resin and oil that can be added to the rubber composition is within the range of about 29 to about 99 phr (when resin and oil from Sandstrom et al. are combined with the oil in the rubber from Hahn et al.), which overlaps with the claimed range of greater than 50 phr.  Additionally, the total amount of oil is from 30 to 70 phr.  Hahn et al. and Sandstrom et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires comprising styrene butadiene rubber.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from about 5 to about 35 phr of the styrene-alphamethylstyrene resin and about 10 to about 50 phr of soybean oil, as taught by Sandstrom et al., to the rubber composition, as taught by Hahn et al., and would have been motivated to do so in order to promote wet traction of the rubber (¶12) and to positively impact the low temperature winter performance of the rubber composition (¶10).   
Regarding claim 2, Hahn et al. teaches in Table 1 that Experimental Examples C and D use 80 phr of silica and 5 phr of carbon black.  These amounts provide that the silica is 94% by weight of the filler and carbon black is 6% by weight of the filler (amounts calculated by Examiner).
Regarding claim 3, Hahn et al. teaches in Table 1 that the examples contain 5 phr of carbon black.  This would mean that the rubber composition could then contain from 35 to 145 phr of silica (overlaps with at least 100 phr) (¶12).
Regarding claim 7, the secondary reference of Sandstrom et al. teaches that additional processing oils such as petroleum based rubber processing oils may be included in the rubber composition (¶50).
	Regarding claim 11, Hahn et al. teaches the coupling agent is an alkoxyorganomercaptosilane or a bis(3-triethoxysilylpropyl) polysulfide having an average of from about 2 to about 4 connecting sulfur atoms in its polysulfidic bridge (¶13).
	Regarding claim 12, Hahn et al. teaches that the precipitated silica and coupling agent are provided as a composite of said precipitated silica pre-treated with said coupling agent prior to addition thereof to the rubber composition (¶15).
	Regarding claim 13, Hahn et al. teaches that the precipitated silica and coupling agent are provided with said rubber composition to thereby provide in situ treatment of said precipitated silica within said rubber composition (¶13).
	Regarding claim 14, Hahn et al. teaches that the additional conjugated diene-based rubber may be cis 1,4-polybutadiene, cis 1,4-polyisoprene, or a styrene/butadiene rubber other than the specialized styrene/butadiene rubber (¶24).
	Regarding claims 15 and 16, Hahn et al. teaches that the specialized or additional styrene/butadiene elastomer may be tin or silicon coupled (¶25).
	Regarding claim 19, Hahn et al. teaches that the rubber composition is sulfur cured (¶17).
	Regarding claim 20, Hahn et al. teaches that the tire component is a circumferential tire tread (¶20).

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
	Applicant’s only argument is that claim 1 has been amended to require a hydrocarbon traction resin containing alphamethylstyrene and 9 to 18 phr of extending oil and that this is done because the Office Action of May 18, 2022 instructs applicant to do in order to move prosecution forward.  This argument and this amendment is unpersuasive.
	The statement in the Office Action of May 18, 2022 regarding applicant to be more specific in amounts and types of oil and resin included within the composition was meant to bring the claims in line with Experimental Sample D (the only example which includes extender oil and freely added triglyceride vegetable oil).  Applicant had argued that the instant invention had achieved unexpected results and pointed to Table 2 for support.  The Office did not agree that applicant has submitted sufficient evidence to be commensurate in scope with the claims and suggested that applicant either provide more data or amend the claims to be commensurate in scope with the examples.  The amendments made by applicant do not do this.  As set forth above, there is not support in the original specification for using about 9 to about 18 phr of extending oil.  Applicant states there is support in Table 2, but there is not.  Table 2 only uses 14 phr of extending oil in the examples of the invention (Samples C and D).  Further, even if there were support in the specification for this amendment, it is still not commensurate in scope.  Additionally, the overall amount of oil, for which there is support, is from about 9 to about 40 and the inventive examples only use a total of 36 phr of oil.  Therefore, these amendments do not bring the examples to be commensurate in scope with the claim.
	Additionally, these amendments made to the claims are taught by the prior art of record.  Therefore, they also do not overcome the rejection of record.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767